Mr. Justice Paxson
delivered the opinion of the court, January 5th 1880.
This is a very small case. It belongs to that class in which it is always profitable for the parties to consider the injunction to “agree with thine adversary quickly.” As, however, they prefer our ruling to the authority indicated, we will dispose of the case as though the principle involved were important, and the amount considerable.
We find no substantial error in the first, second and third assignments. The portions of the charge complained of, were not inaccurate as applied to the facts. But in a subsequent portion of it, the learned judge told the jury: “The court would not set aside your verdict even if you compromise between them. * * * You may compromise the verdict.” This was error. Juries are prone enough to disregard the evidence, and set up their own standard of right between the parties without a permission to do so from the court. The instruction complained of, left the jury to do as they pleased without regard to the evidence. The v.erdict was for $62. The extent of the plaintiff’s claim was $93.75. What the verdict would have been without the instruction referred to, we have no means of knowing. As, however, it may have influenced the jury, we must send the case back for another trial.
Judgment reversed, and a venire facias de novo awarded.